DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 19 February 2021. These drawings are accepted.
Claim Objections
Claim 17 is objected to because of the following informalities: In line 7, the recitation “first end” should be “first flange”.
Claim 18 is objected to because of the following informalities: In line 4, the recitation “channel of outer member” should be “channel of the outer member”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 7, 13-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0014638 A1 (Hanley).
With respect to claim 1: Hanley discloses a drawer assembly comprising: a member (guide member 74) including a first locking element (flange 116); a drawer comprising a frame (at least container 88) and a handle (handle 134), the handle comprising a first portion (first portion 138 and end caps 134a) and a second portion (second portion 140), the first portion being coupled to the frame (Fig. 3 and [0048]-[0049]), the second portion being coupled to the first portion (Fig. 9); and a drawer release (second locking element 112) comprising a first end (end 128) and a second end (end 130), the drawer release being rotatably coupled to the drawer (at pivot point 132, see [0047]), the first end comprising a second locking element ([0048]), wherein the second portion is rotatable relative to the first portion ([0053] and Figs. 7-9) to move the drawer release from a first orientation in which the second locking element directly engages the first locking element to prevent the drawer from sliding relative to the member to a second orientation in which the second locking element is spaced apart from the first locking element to allow the drawer to slide relative to the member ([0045]-[0047]).
With respect to claims 2 and 7: From MPEP 2114:

While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)

"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)

A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)

See Hanley Figs. 3 and 7-9. See Hanley [0053]. Pushing on the bottom of the front of second portion 140 yields the motion in Fig. 7. Pushing on the top of the front of second portion 140 yields the motion in Fig. 8. 
While Hanley may or may not explicitly disclose such pushing motion, the apparatus disclosed in Hanley is capable of meeting the functions (pushing motion and rotation of the second portion, resulting moving of the drawer release) defined in the claims. Ergo, Hanley meets the claims as written.
With respect to claim 13: Hanley discloses wherein rotation of the second portion relative to the first portion ([0053]) causes the second end to move upwardly to move 35Case No.: 1691-28 the drawer release from the first orientation to the second orientation ([0048]).
With respect to claim 14: Hanley discloses wherein the handle has a maximum width that is greater than a maximum width of the frame (Figs. 10-12).
With respect to claim 16: Hanley discloses wherein the frame (container 88) comprises opposite first and second ends (front and rear ends), the handle being coupled directly to the first end of the frame (Figs. 2-3 and [0048]-[0049]), the first locking element (flange 116) comprising a first end surface (front end surface) that faces toward the first end of the frame and an opposite second end surface (rear end surface) that faces toward the second end of the frame (Figs. 11-12), the second locking element directly engaging the second end surface when the drawer release is in the first orientation ([0045]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 7-10, 12-14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,443,271 B1 (Rose) in view of US 5,292,191 (Slivon).
With respect to claim 1: Rose discloses a drawer assembly (drawer assembly 10) comprising: a member (outer drawer slide member 16/24) including a first locking element (catch member 42/44); a drawer comprising a frame (drawer 12) and a handle (drawer pull 30, drawer pull latch lever 32, and engaging members 38/40), the handle comprising a first portion (drawer pull 30) and a second portion (drawer pull latch lever 32 and engaging members 38/40), the first portion being coupled to the frame (Figs. 3A-3B); and a drawer release (drawer slide latch lever 34/36) comprising a first end (end including latch hook member 52) and a second end (end including catch member 50), the drawer release being rotatably coupled to the drawer (rotatably coupled via aperture 54 to the inner drawer slide member 20/28 attached to the drawer 12), the first end comprising a second locking element (catch member 50), wherein the second portion is rotatable relative to the first portion (engaging member 40 is rotated in Fig. 3B relative to Fig. 3A) to move the drawer release from a first orientation (Fig. 3A) in which the second locking element directly engages the first locking element (col. 3, lines 61-62: “latch lever 34 remains engaged by catch member 42 when drawer 12 is in a latched position”) to prevent the drawer from sliding relative to the member (col. 3, line 11 to col. 4, line 3) to a second orientation (Fig. 3B) in which the second locking element is spaced apart from the first locking element to allow the drawer to slide relative to the member (col. 4, lines 4-13).
Rose does not meet “the second portion being coupled to the first portion” as claimed, because Rose does not explicitly state that lever 32 and drawer pull 30 are coupled. Rose col. 2, lines 41-50 only disclose the lever 32 positioned within a chamber 31 of drawer pull 30, so as to be hidden by the pull 30. 
Slivon’s drawer pull 21 and actuator plate 50 operate and are positioned similarly to Rose’s drawer pull 30 and lever 32. Slivon’s actuator plate 50 is coupled to the drawer pull 21 via trim member 40.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to couple Rose’s lever 32 to the drawer pull 30, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. 
It is obvious that the lever 32 is connected to something, and is not floating in space. Based on how Slivon’s end portion 54 fits into slot 41 of the trim member 40 (Slivon Figs. 4-5), it is obvious to fit an edge of Rose’s lever 32 in the curled bottom portion of Rose’s pull 30/chamber 31 (Rose Figs. 1 and 3A-3B). The curled bottom portion of Rose’s pull 30/chamber 31 forms a slot shape similar to Slivon’s slot 41. 
With respect to claim 2: Rose, as modified, meets wherein a pushing motion applied to the second portion (pushing lever 32 upward/inward towards the drawer pull 30, similarly to the motion of Slivon’s plate 50) rotates the second portion relative to the first portion to move the drawer release from the first orientation to the second orientation.
With respect to claim 3: Rose, as modified, meets wherein the second portion directly engages a bottom surface of the second end (engaging member 40 directly engages a bottom surface of latch hook member 52 in Rose Figs. 3A-3B) such that the pushing motion causes an upward force to be applied to the bottom surface to pivot the second end relative to the drawer and move the drawer release from the first orientation to the second orientation (Rose Figs. 3A-3B).
With respect to claim 4: Rose, as modified, meets wherein the pushing motion causes an extension of the second portion that engages a bottom surface of the second end (engaging member 40) to move in a substantially upward direction such that the extension 33Case No.: 1691-28presses upwardly on the bottom surface of the second end to move the drawer release from the first orientation to the second orientation (Rose Figs. 3A-3B).
With respect to claim 5: Rose, as modified, meets wherein the pushing motion causes the second portion to rotate relative to the first portion (lever 32 rotates, similarly to Slivon’s plate 50) such that the second portion exerts an upward force on the second end to move the drawer release from the first orientation to the second orientation (Rose Figs. 3A-3B).
With respect to claim 7: Rose, as modified, meets wherein the drawer release moves from the first orientation to the second orientation by an operator pushing the second portion (pushing lever 32 upward/inward towards the drawer pull 30, similarly to the motion of Slivon’s plate 50).
With respect to claim 8: Rose, as modified, meets wherein the second portion directly engages a bottom surface of the second end (engaging member 40 directly engages a bottom surface of latch hook member 52 in Rose Figs. 3A-3B) such that the pushing motion causes an upward force to be applied to the bottom surface to pivot the second end relative to the drawer and move the drawer release from the first orientation to the second orientation (Rose Figs. 3A-3B).
With respect to claim 9: Rose, as modified, meets wherein the pushing motion causes an extension of the second portion that engages a bottom surface of the second end (engaging member 40) to move in a substantially upward direction such that the extension 33Case No.: 1691-28presses upwardly on the bottom surface of the second end to move the drawer release from the first orientation to the second orientation (Rose Figs. 3A-3B).
With respect to claim 10: Rose, as modified, meets wherein the pushing motion causes the second portion to rotate relative to the first portion (lever 32 rotates, similarly to Slivon’s plate 50) such that the second portion exerts an upward force on the second end to move the drawer release from the first orientation to the second orientation (Rose Figs. 3A-3B).
With respect to claim 12: Rose, as modified, meets wherein the second portion directly engages a bottom surface of the second end (engaging member 40 directly engages a bottom surface of latch hook member 52 in Rose Figs. 3A-3B) such that rotating the second portion relative to the first portion causes an upward force to be applied to the bottom surface to pivot the second end relative to the drawer to move the drawer release from the first orientation to the second orientation (Rose Figs. 3A-3B).
With respect to claim 13: Rose, as modified, meets wherein rotation of the second portion relative to the first portion (lever 32 rotates, similarly to Slivon’s plate 50) causes the second end to move upwardly to move 35Case No.: 1691-28the drawer release from the first orientation to the second orientation (Rose Figs. 3A-3B).
With respect to claim 14: Rose, as modified, meets wherein the handle has a maximum width that is greater than a maximum width of the frame. Rose’s engaging members 38/40 extend laterally beyond the left and right walls of drawer 12 (Figs. 1 and 3A-3B).
With respect to claim 16: Rose, as modified, meets wherein the frame (drawer 12) comprises opposite first and second ends (front and rear ends), the handle being coupled directly to the first end of the frame (Figs. 3A-3B), the first locking element (catch member 42/44) comprising a first end surface (front end surface) that faces toward the first end of the frame and an opposite second end surface (rear end surface) that faces toward the second end of the frame (Figs. 3A-3B), the second locking element directly engaging the second end surface when the drawer release is in the first orientation (col. 3, lines 61-62: “latch lever 34 remains engaged by catch member 42 when drawer 12 is in a latched position”).
With respect to claim 17: Rose, as modified, meets wherein the drawer release (drawer slide latch lever 34/36) comprises a plate (flat main body in Fig. 2), a first flange (catch member 50) and a second flange (latch hook member 52), the first flange defining the second locking element (catch member 50 locks with catch member 44, Figs. 3A-3B), the second portion directly engaging a bottom surface of the second flange (engaging member 40 directly engages a bottom surface of latch hook member 52 in Rose Figs. 3A-3B) such that an upward force applied to the bottom surface by the second portion pivots the drawer release relative to the drawer to move the drawer release from the first orientation to the second orientation (Figs. 3A-3B), the first and second flanges each extending perpendicular to the plate (Fig. 2), the first end (flange) extending at an acute angle relative to the second flange (in the annotated image below, the two dashed lines are at an acute angle relative to each other).

    PNG
    media_image1.png
    707
    654
    media_image1.png
    Greyscale

Claim(s) 6, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,443,271 B1 (Rose) in view of US 5,292,191 (Slivon) as applied to claim 1 above, and further in view of US 2018/0014638 A1 (Hanley).
With respect to claim 6: Rose, as modified, meets a pushing motion applied to the second portion (pushing lever 32 upward/inward towards the drawer pull 30, similarly to the motion of Slivon’s plate 50) rotates the second portion relative to the first portion to move the drawer release from the first orientation to the second orientation (Rose Figs. 3A-3B); and the second portion directly engages a bottom surface of the second end (engaging member 40 directly engages a bottom surface of latch hook member 52 in Rose Figs. 3A-3B) such that the pushing motion causes an upward force to be applied to the bottom surface to pivot the second end relative to the drawer to move the drawer release from the first orientation to the second orientation (Rose Figs. 3A-3B).
Rose, as modified in the rejection of claim 1 above, fails to disclose “wherein: the second portion is monolithic” as claimed. 
Hanley [0031] and [0050] disclose forming parts, including second portion 140 and cam 145, monolithically and/or integrally. Hanley’s second portion 140 and cam 145 are analogous to Rose’s lever 32 and engaging members 38/40.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form Rose’s lever 32 and engaging members 38/40 integrally and monolithically, as the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification in order to save on assembly time, by not having to attach the engaging members 38/40 to the lever 32.
With respect to claim 11: Rose, as modified, meets the drawer release moves from the first orientation to the second orientation by an operator pushing the second portion (pushing lever 32 upward/inward towards the drawer pull 30, similarly to the motion of Slivon’s plate 50); and the second portion directly engages a bottom surface of the second end (engaging member 40 directly engages a bottom surface of latch hook member 52 in Rose Figs. 3A-3B) such that the pushing motion causes an upward force to be applied to the bottom surface to pivot the second end relative to the drawer to move the drawer release from the first orientation to the second orientation (Rose Figs. 3A-3B).
Rose, as modified in the rejection of claim 1 above, fails to disclose “wherein: the second portion is monolithic” as claimed. 
Hanley [0031] and [0050] disclose forming parts, including second portion 140 and cam 145, monolithically and/or integrally. Hanley’s second portion 140 and cam 145 are analogous to Rose’s lever 32 and engaging members 38/40.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form Rose’s lever 32 and engaging members 38/40 integrally and monolithically, as the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification in order to save on assembly time, by not having to attach the engaging members 38/40 to the lever 32.
With respect to claim 18: Rose, as modified, meets wherein: the member is an outer member (outer drawer slide member 16/24), the assembly comprising an inner member (middle drawer slide member 18/not shown) movably disposed in a channel of outer member, the 36Case No.: 1691-28drawer comprising a rail (inner drawer slide member 20/28) coupled to the frame (drawer 12), the rail being movably disposed in a channel of the inner member; and the inner member is prevented from sliding relative to the outer member when the drawer release is in the first orientation.
Rose, as modified in the rejection of claim 1 above, fails to disclose the claimed “shelf”, “frame of the shelf”, and the outer drawer slide member 16/34 fixed to said “frame of the shelf”. 
Hanley discloses a shelf with a frame that movably supports a drawer with a drawer slide. Hanley’s drawer and drawer slide are similar to Rose’s drawer and drawer slide.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to couple Rose’s outer drawer slide members 16/24 to Hanley’s shelf/frame, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a combination in order to adapt Rose’s invention for use in a vehicle, as Hanley’s invention is disclosed as being used in that environment. 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,443,271 B1 (Rose) in view of US 5,292,191 (Slivon) as applied to claim 1 above, and further in view of US 2011/0121701 A1 (Chang).
With respect to claim 15: Rose discloses a torsion spring 60, and Slivon’s invention includes a spring 70. Rose and Slivon do not disclose or make obvious “wherein the drawer assembly is free of any springs” as claimed. 
Chang discloses two embodiments of a drawer having a stationary handle part, a rotating handle part, and a drawer latch that locks the drawer in the closed position. Chang’s inventions are similar to Rose’s and Slivon’s inventions. The embodiment of Chang Figs. 1-4 is free of any springs (none are disclosed or shown in the figures), and the embodiment of Chang Figs. 5-8 adds an elastic element 35. Chang [0028] states that the weight of the lift handle 12 generates a restoring force when a user releases the handle 12, to thereby ensure the locking position is achieved.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to omit Rose’s torsion spring 60, and have the weight of Rose’s lever 32 and/or lever 34/36 ensure the locking position of Rose Fig. 3A, as the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art.
Chang shows it is known in the art to have a drawer latch device like Rose’s that does not include a spring, and instead uses the weight of components to achieve the locked position. See Rose Figs. 3A-3B and 4. In Rose’s invention, Chang makes obvious having the weight of lever 36 itself automatically move the lever 36 from the position of Fig. 3B to the position of Fig. 3A if the lever 32 is not being operated by a user. 
This is desirable because omitting the spring 60 saves assembly time. Further, the spring 60 may wear out or break over time and use. Using the weight of lever 36 itself is not subject to wearing out or breakage in the same way as the spring 60.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,443,271 B1 (Rose) in view of US 5,292,191 (Slivon) and US 2018/0014638 A1 (Hanley).
With respect to claim 19: The same combination of Rose, Slivon, and Hanley used to reject claims 6 and 11 above makes obvious a drawer assembly (Rose’s invention, as modified) comprising: a member (Rose’s outer drawer slide member 16/24) including a first locking element (Rose’s catch member 42/44); a drawer comprising a frame (Rose’s drawer 12) and a handle (Rose’s drawer pull 30, drawer pull latch lever 32, and engaging members 38/40), the handle comprising a first portion (drawer pull 30) and a second portion (drawer pull latch lever 32 and engaging members 38/40), the first portion being coupled to the frame (Rose Figs. 3A-3B), the second portion being coupled to the first portion (coupling Rose’s lever 32 and drawer pull 30 similarly to the coupling of Slivon’s portion 54 and slot 41), the second portion being monolithic (as made obvious by Hanley’s disclosure), the handle having a maximum width that is greater than a maximum width of the frame (Rose’s engaging members 38/40 extend laterally beyond the left and right walls of drawer 12 in Figs. 1 and 3A-3B); and a drawer release (Rose’s drawer slide latch lever 34/36) comprising a first end (end including latch hook member 52) and a second end (end including catch member 50), the second portion directly engaging a bottom surface of the second end (engaging member 40 directly engages a bottom surface of latch hook member 52 in Rose Figs. 3A-3B), the drawer release being rotatably coupled to the drawer (rotatably coupled via aperture 54 to the inner drawer slide member 20/28 attached to the drawer 12), the first end comprising a second locking element (catch member 50), wherein a pushing motion applied to the second portion (pushing lever 32 upward/inward towards the drawer pull 30, similarly to the motion of Slivon’s plate 50) rotates the second portion relative to the first portion such that the second portion exerts an upward force on the bottom surface to move the drawer release from a first orientation (Rose Fig. 3A) in which the second locking element directly engages the first locking element (Rose col. 3, lines 61-62: “latch lever 34 remains engaged by catch member 42 when drawer 12 is in a latched position”) to prevent the drawer from translating relative to the member (Rose col. 3, line 11 to col. 4, line 3) to a second orientation (Rose Fig. 3B) in which the second locking element is spaced apart from the first locking element to allow the drawer to translate relative to the member (Rose col 4, line 4-13).
With respect to claim 20: The same combination of Rose, Slivon, and Hanley used to reject claims 6 and 11 above makes obvious a drawer assembly (Rose’s invention, as modified) comprising: a member (Rose’s outer drawer slide member 16/24) including a first locking element (Rose’s catch member 42/44); a drawer comprising a frame (Rose’s drawer 12) and a handle (Rose’s drawer pull 30, drawer pull latch lever 32, and engaging members 38/40), the handle comprising a first portion (drawer pull 30) and a second portion (drawer pull latch lever 32 and engaging members 38/40), the first portion being coupled to the frame (Rose Figs. 3A-3B), the second portion being coupled to the first portion (coupling Rose’s lever 32 and drawer pull 30 similarly to the coupling of Slivon’s portion 54 and slot 41), the second portion being monolithic (as made obvious by Hanley’s disclosure), the handle having a maximum width that is greater than a maximum width of the frame (Rose’s engaging members 38/40 extend laterally beyond the left and right walls of drawer 12 in Figs. 1 and 3A-3B); and a drawer release (Rose’s drawer slide latch lever 34/36) comprising a first end (end including latch hook member 52) and a second end (end including catch member 50), an extension of the second portion (engaging member 40) directly engaging a bottom surface of the second end (engaging member 40 directly engages a bottom surface of latch hook member 52 in Rose Figs. 3A-3B), the drawer release being rotatably coupled to the drawer (rotatably coupled via aperture 54 to the inner drawer slide member 20/28 attached to the drawer 12), the first end comprising a second locking element (catch member 50), wherein a pushing motion applied to the second portion (pushing lever 32 upward/inward towards the drawer pull 30, similarly to the motion of Slivon’s plate 50) rotates the second portion relative to the first portion such that the extension moves in an upward direction to exert a force on the bottom surface to move the drawer release from a first orientation (Rose Fig. 3A) in which the second locking element directly engages the first locking element (Rose col. 3, lines 61-62: “latch lever 34 remains engaged by catch member 42 when drawer 12 is in a latched position”) to prevent the drawer from translating relative to the member (Rose col. 3, line 11 to col. 4, line 3) to a second orientation (Rose Fig. 3B) in which the second locking element is spaced apart from the first locking element to allow the drawer to translate relative to the member (Rose col 4, line 4-13).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637